Citation Nr: 0737214	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  99-06 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility to Dependents' 
Educational Assistance (DEA), under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to May 
1969.  The veteran died in January 1994.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  Subsequent to that decision, the 
claims file was transferred to the RO in Reno, Nevada.  

This appeal was previously before the Board in February 2004.  
In that decision, the Board denied the appellant's claim of 
entitlement to accrued benefits.  At that time, the Board 
also remanded the appeal in order to attempt to obtain 
additional medical records, including autopsy records, 
additional personnel records, and to provide the appellant 
with notice that satisfied the notification requirements 
under the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Board finds that the RO substantially complied with the 
directives contained in the remand, and the appeal is ready 
for adjudication upon the merits.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claims and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claims that she has 
not submitted to VA.

2.  The evidence of record indicates that the veteran's death 
was due to suicide; there is no evidence of record that links 
the cause of the veteran's death to service. 3.  There is no 
evidence of record indicating that the veteran was diagnosed 
as having post-traumatic stress disorder (PTSD) or a 
debilitating bone disorder.

4.  Basic eligibility requirements for DEA under 38 U.S.C.A. 
Chapter 35 have not been met.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2007).

2.  The required conditions for eligibility for DEA under 
Chapter 35, Title 38, United States Code have not been met. 
38 C.F.R. § 3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Court recently determined in Hupp v. Nicholson, No. 03-
1668 (U.S. Vet. App. July 18, 2007), that, when adjudicating 
a claim for DIC, VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime.  The Court concluded 
that, in general, section 5103(a) notice for a DIC case must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.

The Board finds that VA has substantially met these duties 
with regard to the claims adjudicated on the merits in this 
decision.  There is no issue as to providing an appropriate 
application form or completeness of the application.  

Subsequent to the Board's February 2004 remand, the appellant 
was provided a VCAA notification letter in November 2004.  
This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The appellant was informed about the information 
and evidence not of record that is necessary to substantiate 
her claims; the information and evidence that VA will seek to 
provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in her 
possession that pertains to the claims.  Specifically, the 
letter informed the appellant to provide the names and 
addresses of all medical care providers who evaluated or 
treated the veteran prior to his death, to include any 
psychiatric or orthopedic (bone) disorder.  The RO included 
VA Form 21-4142, "Authorization for Release of Information" 
for the appellant to compete for each provider so that the RO 
could assist the appellant in obtaining these records.  
Relevant to the appellant's claim for service connection for 
the cause of the veteran's death, she was also informed that 
the evidence must show that the veteran died while on active 
duty or the veteran died from a service-connected injury or 
disease.

In regards to the Court's recent decision in Hupp, the Board 
notes that the veteran was not service connected for any 
disabilities at the time of his death.  However, after his 
death, in a July 1994 rating decision, the RO granted service 
connection for a shrapnel wound of the left leg and for 
residuals of a broken finger of the right hand, and assigned 
noncompensable ratings.  Neither in this rating decision nor 
during his life was the veteran service connected for the 
disabilities the appellant has contended led to his death:  
PTSD or a debilitating bone disorder.  In the November 2004 
VCAA letter, the appellant was informed to send in names and 
addresses of the medical care providers who treated the 
veteran for these disabilities and to send in consent and 
release forms to allow VA to obtain these records.  The 
appellant, however, has not responded to this letter.  After 
review of the November 2004 VCAA letter, the Board finds that 
it was tailored to the appellant's claim and substantially 
satisfies the notice requirements set forth in Hupp.

Regarding entitlement to basic eligibility for DEA benefits, 
the instant decision denies entitlement to service connection 
for the cause of the veteran's death.  Therefore, basic 
entitlement to DEA does not exist and this claim is denied on 
a legal basis.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004) (VA 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Consequently, the Board 
is not required to further address the RO's efforts to comply 
with the VCAA with respect to this claim.

The Board also recognizes that the appellant's claim for 
service connection for the cause of the veteran's death 
involves a contention that a disability (either PTSD or a 
bone disability) led to a secondary disability (alcohol 
abuse), that led to the veteran committing suicide.  The 
appellant was not provided with a VCAA notification letter 
regarding secondary service connection.  See 38 C.F.R. 
§ 3.310.  The Board finds that this was harmless error in 
this case.  The veteran was not service connected for PTSD or 
a bone disorder.  In addition, the veteran did not claim 
service connection for these disabilities during his life and 
no evidence has been submitted subsequent to the Board's 
remand that indicates that he had these disabilities.  As the 
veteran was not service connected for these disabilities, it 
was harmless error not to provide the appellant notice of the 
evidence needed to prove that another disability was 
secondary to these nonservice-connected disabilities.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
July 2007 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the appellant 
because of the timing of the notice is rebutted.  The 
appellant has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the appellant has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claims by VA.

With respect to the Dingess requirements, while the November 
2004 letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims on appeal, such failure is harmless because, 
as will be explained below in greater detail, the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, and the basic eligibility requirements for DEA are, 
therefore, not met.  Thus, any questions as to the 
appropriate effective date to be assigned are moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board notes that the 
appellant has contended that there are missing records, and 
noted that records could have been destroyed by fire.  In 
addition, the appellant's representative had asked that the 
appeal be remanded again to obtain additional evidence.  The 
Board notes, however, that there is no indication that there 
are missing or destroyed records.  Further, there is no 
indication that there are records, not currently of file, for 
which VA possess current consent and release forms.  As 
noted, in the November 2004 VCAA letter, the appellant was 
asked to fill out "Authorization for Release of 
Information" forms, but did not respond.  Thus, VA has 
fulfilled its duty to obtain identified medical records that 
are relevant to the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.  See 
38 C.F.R. § 3.159.  

The evidence of record includes service medical records, 
personnel records (including additional personnel records 
obtained upon remand), VA medical records (including VA 
records obtained upon remand from VA Medical Centers in Loma 
Linda and Roseburg) and private medical records (including a 
coroner's investigation report obtained upon remand).  

The Board notes that there is no medical opinion of record 
regarding whether the veteran had PTSD or a bone disorder 
that caused his death.  In this case, the record indicates 
that the veteran's death was a suicide.  There is no medical 
evidence of file that indicates that the veteran was 
diagnosed as having PTSD or a debilitating bone disorder and 
there is no medical evidence that PTSD or a debilitating bone 
disorder caused the veteran's death, to include causing the 
veteran to commit suicide.  Thus, there is no duty for VA to 
provide an opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Cause of Death

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In 
short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301; see also VAOPGPREC 2-97.

38 C.F.R. § 3.301(c)(2) provides that the simple drinking of 
alcoholic beverage is not of itself willful misconduct.  The 
deliberate drinking of a known poisonous substance or under 
conditions which would raise a presumption to that effect 
will be considered willful misconduct.  If, in the drinking 
of a beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  

The regulations further provides, however, that, where drugs 
are used for therapeutic purposes or where use of drugs or 
addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).  In regard to service connection for 
alcohol abuse secondary to a service-connected disability, 
compensation may be awarded only "where there is clear 
medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a).  Whether a person, 
at the time of suicide, was so unsound mentally that he or 
she did not realize the consequences of such an act, or was 
unable to resist such impulse is a question to be determined 
in each individual case, based on all available lay and 
medical evidence pertaining to his or her mental condition at 
the time of suicide.  The act of suicide or a bona fide 
attempt is considered to be evidence of mental unsoundness.  
Therefore, where no reasonable adequate motive for suicide is 
shown by the evidence, the act will be considered to have 
resulted from mental unsoundness.  A reasonable adequate 
motive for suicide may be established by affirmative evidence 
showing circumstances which could lead a rational person to 
self-destruction.  38 C.F.R. § 3.302(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

The appellant contends that the veteran's death was 
attributable to disabilities incurred during his Vietnam war 
service.  She contends that he had PTSD.  She also contended, 
that due to combat injuries his bones began to disintegrate, 
and that he could barely walk or stand.  The appellant 
contended that these disabilities caused the veteran to 
commit suicide.  The Board understands the appellant's 
argument to also include, in the alternative, that PTSD or a 
debilitating bone disorder caused the veteran's alcohol 
dependence, which caused the veteran to commit suicide.

VA inpatient treatment records from March 1986 document the 
veteran's treatment for alcohol dependency.  This 
hospitalization occurred after a suicide attempt in February 
1986.  The veteran was noted to be upset because he was going 
to court for a DUI charge and would no longer be able to earn 
a living as a truck driver.  The veteran was admitted to the 
hospital later in March 1986 to enter an Alcohol Treatment 
Program, receiving inpatient treatment until May 1986.  The 
veteran was noted to have a 28-year history of (alcohol) 
drinking.  Mental status evaluation did not show evidence of 
any psychosis or organic deterioration.  

VA treatment records dated in January 1988 indicate that the 
veteran again sought treatment for alcohol abuse.  These 
records document that the veteran was sober for about 18 
months following the previous VA treatment, but about three 
months prior to this admission he began drinking again to fit 
in with friends at a new job.  The records note that his 
consumption rapidly increased and he lost all control of his 
drinking.  Subsequently, he was fired from his job, losing 
his residence.  He attempted suicide in December 1988.  These 
records also indicate that the veteran believed his drinking 
problem started when was eighteen years old.  The Board notes 
that the veteran turned eighteen while in service.  

The medical records do not document treatment for any 
psychiatric disabilities other that alcohol abuse and tobacco 
abuse.

A July 1990 private medical records indicates that the 
veteran was treated for a medial malleolus fracture, after 
being injured by a horse.  An undated private medical record 
documents treatment for left ankle pain.  

The veteran died in January 1994.  A certificate of death 
shows that the cause of death was "pending."  A February 
1994 document completed by a pathologist indicates that the 
cause of death was multiple drug toxicity associated with 
carbon monoxide toxicity.  Additional records from the 
coroner's office document that the veteran's death was an 
apparent suicide.

The appellant does not challenge the finding that the veteran 
died of an apparent suicide.  Instead, she has contended that 
the veteran had PTSD or a bone disorder due to service, which 
caused him to commit suicide, or that the veteran developed 
alcohol dependence due to these disabilities, and the alcohol 
dependence caused the veteran to commit suicide.

The appellant has also contended that general stress caused 
by VA led to the veteran's death.  The Board highlights that 
evidence must indicate that the veteran's death was due to a 
disability incurred in service.

The record contains some evidence that the veteran's alcohol 
dependence began while he was in service.  As this claim was 
filed after October 31, 1990, direct service connection for a 
disability due to the abuse of alcohol is not permitted.  
See 38 C.F.R. § 3.301.  

As outlined above, an act of suicide can constitute an act of 
willful misconduct for which service connection cannot be 
granted, but a person of unsound mind is incapable of forming 
an intent to commit the willful misconduct.  Further, while 
the act of suicide is considered to be evidence of mental 
unsoundness, it is a constant requirement for favorable 
action that the precipitating mental unsoundness be service 
connected.  See 38 C.F.R. § 3.302.  In this case, the Board 
construes the appellant's contention to be that PTSD or a 
debilitating bone disorder caused mental unsoundness that, in 
turn, led the veteran to commit suicide.  In the alternative, 
the appellant's contention is construed to be that PTSD or a 
debilitating bone disorder caused the veteran's alcohol 
abuse, and that alcohol abuse cause mental unsoundness, that 
in turn, led the veteran to commit suicide.  

The appellant has asserted that there is medical evidence 
that the veteran had PTSD or a debilitating bone disorder.  
The Board highlights, however, that the medical evidence of 
record reveals only the veteran's treatment for alcohol 
dependence (and tobacco abuse) and for an ankle disability.  
There is no medical evidence that the veteran had PTSD and no 
evidence that the veteran had a debilitating bone disorder.  
Although the Board previously remanded the appeal in order to 
obtain evidence of these disabilities, no such evidence was 
obtained.  Further, as the appellant has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation, the Board finds that her lay opinion that the 
veteran had PTSD and a debilitating bone disorder lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Without evidence that the veteran had PTSD or a debilitating 
bone disorder, there can be no finding that these 
disabilities were related to service, or that these 
disabilities caused, or led to a disability that caused, the 
veteran's death by suicide.  Therefore, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Entitlement to Basic Eligibility to DEA

Regarding the appellant's claim for education benefits, for 
the purposes of DEA under 38 U.S.C.A. Chapter 35, a child or 
surviving spouse of the veteran will have basic eligibility 
for benefits where the veteran was discharged under other 
then dishonorable conditions, and had a permanent and total 
service-connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of the 
service- connected disability.  See 38 C.F.R. § 3.807(a).  In 
this case, the veteran served honorably, but did not have a 
permanent and total service-connected disability at the time 
of his death.  Additionally, as discussed above, the cause of 
the veteran's death is not service-connected.  Consequently, 
the Board finds that the appellant has not met the basic 
conditions of eligibility for DEA assistance under Chapter 
35, Title 38, United States Code and, therefore, DEA under 38 
U.S.C.A. Chapter 35 must be denied.







ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA under 38 U.S.C.A. Chapter 35 is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


